******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              STATE v. TAYLOR G.—CONCURRENCE

   PALMER, J., concurring. I agree with and join the
majority opinion because I am not persuaded that the
mandatory minimum sentences imposed on the defen-
dant, Taylor G., violated his eighth amendment right to
an individualized sentencing decision that takes into
account the youth and immaturity of a person who, like
the defendant, commits a crime or crimes while under
the age of eighteen. In fact, as the majority notes, there
appears to be no case in which any court, state or
federal, has held that the eighth amendment categori-
cally bars the imposition of a mandatory minimum sen-
tence on a juvenile. But cf. State v. Lyle, 854 N.W.2d
378, 386, 400 (Iowa 2014) (recognizing such prohibition
under Iowa state constitution but acknowledging that
‘‘no other court in the nation has held that its constitu-
tion or the [f]ederal [c]onstitution prohibits a statutory
schema that prescribes a mandatory minimum sentence
for a juvenile offender’’). Furthermore, in the present
case, the defendant has not raised a claim under the
Connecticut constitution.
   I write separately, however, only to point out that,
although the federal constitution does not prevent the
legislature from subjecting juvenile offenders to certain
kinds of mandatory minimum sentences, the legislature
may wish to revisit the question of whether such manda-
tory prison terms are appropriate for juveniles, as a
matter of sound public policy, in light of the marked
differences between juveniles and adults. The United
States Supreme Court recently reiterated these differ-
ences in Miller v. Alabama,         U.S.     , 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012), explaining that, ‘‘[b]ecause
juveniles have diminished culpability and greater pros-
pects for reform [than adults] . . . they are less deserv-
ing of the most severe punishments.’’ (Internal quota-
tion marks omitted.) Id., 2464. As the court in Miller
further explained, this conclusion is founded on ‘‘three
significant gaps between juveniles and adults. First,
children have a lack of maturity and an underdeveloped
sense of responsibility, leading to recklessness, impul-
sivity, and heedless risk-taking. . . . Second, children
are more vulnerable . . . to negative influences and
outside pressures, including from their family and
peers; they have limited contro[l] over their own envi-
ronment and lack the ability to extricate themselves
from horrific, crime-producing settings. . . . And
third, a child’s character is not as well formed as an
adult’s; his traits are less fixed and his actions less likely
to be evidence of irretrievabl[e] deprav[ity].’’ (Citations
omitted; internal quotation marks omitted.) Id.
  The court continued: ‘‘[D]evelopments in psychology
and brain science continue to show fundamental differ-
ences between juvenile and adult minds—for example,
in parts of the brain involved in behavior control. . . .
[T]hose findings—of transient rashness, proclivity for
risk, and inability to assess consequences—both les-
sened a child’s moral culpability and enhanced the pros-
pect that, as the years go by and neurological develop-
ment occurs, his deficiencies will be reformed.’’ (Cita-
tion omitted; footnote omitted; internal quotation marks
omitted.) Id., 2464–65.
   The court then ‘‘emphasized that the distinctive attri-
butes of youth diminish the penological justifications
for imposing the harshest sentences on juvenile offend-
ers, even when they commit terrible crimes. Because
[t]he heart of the retribution rationale relates to an
offender’s blameworthiness, the case for retribution is
not as strong with a [child] as with an adult. . . . Nor
can deterrence do the work in this context, because the
same characteristics that render juveniles less culpable
than adults—their immaturity, recklessness, and impet-
uosity—make them less likely to consider potential pun-
ishment.’’ (Citations omitted; internal quotation marks
omitted.) Id., 2465. Finally, the court observed that
imposing the harshest of sentences on juvenile offend-
ers because of their perceived dangerousness would
be incompatible with the fact that ‘‘incorrigibility is
inconsistent with youth’’; (internal quotation marks
omitted) id.; and, ‘‘for the same reason, rehabilitation
could not justify [such a] sentence’’ because it would
be ‘‘at odds with a child’s capacity for change.’’ Id.
   As the experienced and highly regarded trial judge
in the present case noted in his comments during the
defendant’s sentencing, mandatory minimum sentences
for juvenile offenders pose a real risk of unduly limiting
the ability of the court to impose a sanction that fairly
accounts for the lack of maturity and diminished
responsibility of such offenders. For that reason, our
legislature may find it appropriate to reconsider the
efficacy of subjecting juveniles to mandatory minimum
sentences, even when, as in the present case, the federal
constitution does not categorically prohibit them.